Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Berenstein et al. (7,695,488). Ginn et al. disclose the invention substantially as claimed.  Ginn et al. disclose, at least in figures 9G-9I and col. 6, lines 5-29;  col. 12, lines 31-41; and col. 12, line 17  to col. 13, line 26; an occlusive device for occluding a vascular condition comprising: a shell (40) with a globular-shaped portion, the shell having a plurality of cells (openings in the mesh) between an interior of the shell and an exterior surface of the shell; an unexpanded expansile material (22) connected to the shell; wherein the cells are located on the globular-shaped portion of the shell, wherein the expansile material expands on contact with blood (according to col. 12, lines 17-30 and col. 13, lines 5-10), wherein the expansile material is hydrogel (according to col. 6, lines 14-29), wherein the shell has a narrow portion (at a tapered end of 40), wherein the narrow portion of the shell is detachably connected to a delivery pusher (106, as shown in fig. .
 Ginn et al. also disclose an occlusive system for occluding a vascular condition comprising: a catheter (100, as shown in 5C, or a delivery tube, according to col. 12, line to col. 13 line 5); a shell (40) with a globular-shaped portion conformable in shape to a globular shaped region of the aneurysm, the shell deliverable through the catheter, a delivery pusher (106) detachably connected to the shell and configured to navigate the shell through the catheter,  the shell having a globular shaped portion and a plurality of cells (openings in the mesh) forming a plurality of openings between an interior of the shell and an exterior surface of the shell, an unexpanded expansile material (22) connected to the shell;, wherein the cells are located on the globular shaped portion of the shell, wherein the expansile material expands on contact with the blood (according to col. 12, lines 17-30 and col. 13, lines 5-10), wherein the expansile material is hydrogel (according to col. 6, lines 14-29), wherein the shell has a narrow portion (at a tapered end of 40), wherein the narrow portion of the shell is detachably connected to a delivery pusher (106), and wherein the expansile material is bonded to the shell (when the expansile material is expanded and engaged with the shell).  
Ginn et al. further disclose an aneurysm occluding device comprising: a shell (40) a shell with a globular shaped portion conformable in shape to a globular shaped region of the aneurysm, the shell having a plurality of cells forming a plurality of openings between an interior of the shell and an exterior surface of the shell; an unexpanded expansile material (22) connected to the shell; wherein the cells are located on the globular shaped portion of the shell, and wherein the expansile material 
However, Ginn et al. do not explicitly disclose that the plurality of cells forms a plurality of openings through which the expansile material expands out of the shell, that the plurality of cells form a plurality of openings through which the expansile material expands out of the shell upon delivery of the shell, or that the expansile material expands out of the shell through the cells, and outside of the cells to thereby be contained between the interior of the shell and the globular shaped region of an aneurysm.  Ginn et al. also do not explicitly disclose that the vascular condition is an aneurysm, and that the device further includes a degradable detachment zone between the shell and the delivery pusher.   Nevertheless, Ginn et al. disclose that the expansile material may be formed into “other and different shapes and dimensions” (according to col. 12 lines 26-30), and that the device may be used to “seal an incision, puncture, or other wound found in the body of a patient” and may be delivered to a surgical site “by any suitable means” (according to col. 6, lines 58-62).
Berenstein et al. teach, at least in figure 3D and col. 4, lines 24-34 and col. 6, lines 39-67; an occlusive device for occluding a vascular condition comprising: a shell (51) with a globular-shaped portion, the shell having a plurality of cells (perforations) between an interior of the shell and an exterior surface of the shell; an expansile material (e.g., hydrogel, according to col. 4, line 26) associated with the shell; wherein the plurality of cells forms a plurality of openings through which the expansile material expands (i.e., permeates, according to col. 6 lines 48-53) out of the shell, and outside of the cells to thereby be contained between the interior of the shell and the .
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (8,974,487) in view of Berenstein et al. (7,695,488), and further in view of Janardhan et al. (8,728,117).  Ginn et al. in view of Berenstein et al. disclose the invention substantially as claimed, but do not explicitly disclose that the vascular .
Response to Amendment
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771